NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL GRIMES,                                 No. 18-56686

                Plaintiff-Appellant,            D.C. No. 5:15-cv-02267-ODW-
                                                AGR
 v.

J. BEARD, Secretary of Calif Dept of            MEMORANDUM*
Corrections and Rehabilitation, in his
individual capacity; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                           Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Former California state prisoner Michael Grimes appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional claims. We have jurisdiction under 28 U.S.C. § 1291. We review de



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo a dismissal under Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler,

627 F.3d 338, 341 (9th Cir. 2010). We affirm.

      The district court properly dismissed Grimes’s deliberate indifference claim

because Grimes failed to allege facts sufficient to show that defendants knew of

and disregarded an excessive risk to Grimes’s health or safety. See Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (a prison official cannot be held liable for

deliberate indifference “unless the official knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists, and he

must also draw the inference”).

      The district court properly dismissed Grimes’s due process claim because

Grimes failed to allege facts sufficient to show that the disciplinary decision was

not supported by some evidence. See Superintendent v. Hill, 472 U.S. 445, 455

(1985) (requirements of due process are satisfied if “some evidence” supports the

disciplinary decision).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Grimes’s motion to dismiss case without prejudice is denied as moot.

      AFFIRMED.


                                          2                                       18-56686